Name: Council Regulation (EEC) No 2754/79 of 3 December 1979 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Canada and of the Agreement in the form of an exchange of letters concerning that Agreement
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12 . 79 Official Journal of the European Communities No L 312/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2754/79 of 3 December 1979 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Canada and of the Agreement in the form of an exchange of letters concerning that Agreement THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas, by its resolution of 3 November 1976 on certain external aspects of the creation of a 200 mile fisheries zone in the Community with effect from 1 January 1977, the Council agreed that fishing rights for Community fishermen in the waters of third coun ­ tries must be obtained and preserved by appropriate agreements with the Community ; Whereas the Agreement on fisheries between the European Economic Community and the Govern ­ ment of Canada and the Agreement in the form of an exchange of letters concerning that Agreement should be approved , HAS ADOPTED THIS REGULATION : Article 1 The Agreement on fisheries between the European Economic Community and the Government of Canada and the Agreement in the form of an exchange of letters concerning that Agreement are approved on behalf of the Community . The text of the Agreements is annexed to this Regula ­ tion . Article 2 The President of the Council shall , on behalf of the Community , give the notification provided for in Article XIII of the Agreement on fisheries (2 ). Article 3 This Regulation shall enter into force the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1979 . For the Council The President B. LENIHAN (2 ) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .(M OJ No C 127, 21 . 5 . 1979 , p. 84 .